J-A23004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JAMES SHANNON AND MARY LOU                 :   IN THE SUPERIOR COURT OF
    SHANNON                                    :        PENNSYLVANIA
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 3457 EDA 2019
    MAREK TCHORZEWSKI                          :


                Appeal from the Order Entered October 22, 2019,
                in the Court of Common Pleas of Monroe County,
                   Civil Division at No(s): No. 7523-CV-2019.


BEFORE:      KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                          FILED FEBRUARY 9, 2021

        James and Mary Lou Shannon appeal from the order denying their

request to file an appeal nunc pro tunc from a magisterial district justice’s

judgment ordering possession and payment of back rent. Upon review, we

affirm.

        The Shannons owned and resided in a home at 117 Campbell Way,

Tobyhanna, Pennsylvania from October 24, 1994 until they lost the property

at tax sale in 2015. Marek Tchorzewski purchased the property at that sale.

After the tax sale, the Shannons agreed to rent the premises from Tchorzewski

for $900 per month. They continued to reside their as tenants. On March 26,

2019, the Shannons received a written notice to quit the premises from

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A23004-20



Tchorzewski for failure to pay rent in the amount of $3,520. The Shannons

disagreed.

      Tchorzewski filed a landlord-tenant action against the Shannons with

the magisterial district judge to collect the past due rent and obtain possession

on April 23, 2019. A hearing was scheduled for May 3, 2019; notice of the

hearing was sent to the Shannons. After receiving this notice, Mr. Shannon

talked to Tchorzewski about the claim for the past due rent, but did not discuss

the hearing. Tchorzewski did not discourage the Shannons from attending the

hearing.

      The Shannons did not attend the hearing.        As a result, Tchorzewski

obtained a judgment for the unpaid rent and possession of the premises.

Notice of this judgment was posted on the door of the property, and Mr.

Shannon received it.

      The notice informed the Shannons that a judgment had been entered

against them, and that they had a right to appeal. However, the Shannons

did not file an appeal.    Instead, they hoped to work something out with

Tchorzewski so that they could stay at the property.

      On July 8, 2019, the Shannons found an order of possession dated July

3, 2019 from the magistrate posted on their door, telling them that they had

to vacate the premises within ten (10) days. Despite this, the Shannons did

not contact Tchorzewski. On July 16, 2019, a constable came to the property

to evict the Shannons. Tchorzewski was present and told them they could

stay at the premises if they paid the judgment in full, but the Shannons did

                                      -2-
J-A23004-20



not have the money. As a result, the constable evicted the Shannons that

day. On August 6, 2019, the Shannons hired an attorney to represent them.

The Shannons then filed a petition to open the MDJ judgment on September

20, 2019. The trial court issued a rule to show cause why the petition should

not be granted and scheduled a hearing for October 22, 2019.

     At the hearing, after some discussion, the petition to open the judgment

was amended to a petition to appeal nunc pro tunc. Following the hearing,

the trial court denied the Shannons’ petition. The Shannons filed this timely

appeal. The Shannons and the trial court complied with Pennsylvania Rule of

Appellate Procedure 1925.

     On appeal, the Shannons raise the following four issues for our review:

     I. Did the trial court abuse its discretion when it erroneously,
     arbitrarily and capriciously determined sua sponte that the
     Shannons’ petition should instead be converted to a petition to file
     appeal nunc pro tunc?

     II. Did the trial court abuse its discretion when it erroneously,
     arbitrarily and capriciously determined that the Shannons knew of
     the entry of the judgment against them and therefore waited too
     long to file a timely appeal or the instant petition to open
     judgment?

     III. Did the trial court erroneously, arbitrarily and capriciously
     ignore the approximately three years of checks entered into
     evidence on behalf of [Mr. Shannon] showing that the rent had
     been paid in full (with several payments made for repairs in lieu
     of rent)?

     IV. The trial court’s decision was against the weight of the
     evidence.

See Shannons’ Brief at 4-5.



                                    -3-
J-A23004-20



       Before setting forth the applicable standard of review, we must

determine whether the trial court properly considered the Shannons petition

to open the MDJ judgment as a petition to file an appeal nunc pro tunc. The

Shannons claim that their petition should have remained as they originally

framed it. Shannon’s Brief at 15. We disagree.

       Initially we note that counsel for the Shannons agreed to modify the

petition.    Although the Shannons’ counsel now claims that she did so

reluctantly, she, in fact, did agree, and made the motion. N.T., 10/22/19, at

5.

       Furthermore, the trial court correctly stated that “the rules [of

procedure] don’t provide for a petition to open a district judge award.” Id. at

4-5. Rather, Pennsylvania Rule of Civil Procedure before Magisterial District

Judge 1002B provides: “A party aggrieved by a judgment for the delivery of

possession of real property arising out of a residential lease may appeal

therefrom within ten (10) days after the date of the entry of judgment by filing

with the prothonotary of the court of common pleas a notice of appeal . . . .”1

Pa.R.C.P.M.D.J. 1002B. We note that the Shannons cite no authority for the

procedure they advocate. We, therefore, conclude that the trial court did not


____________________________________________


1 An aggrieved party may also file a praecipe for a writ of certiorari pursuant
to 42 Pa.C.S.A. § 934 as an alternative to an appeal de novo. Such process
involves a review of the record established before the district justice with “an
eye to cure defects in procedure and legal error. Partners, LP v. Overland
Enterprise, Inc., 950 A.2d 1011 (Pa Super. 2008). However, such a remedy
is not guaranteed as is the remedy of a timely appeal de novo. Id.

                                           -4-
J-A23004-20



err in allowing the requested modification to the Shannons’ petition; this was

the appropriate procedure.

      In their second issue, the Shannons argue that the trial court erred in

finding that they knew that judgment had been entered against them, but

waited too long to file their petition with the court for relief. Shannons’ Brief

at 17. Having concluded that the court appropriately treated the Shannons’

petition as a request to appeal nunc pro tunc, we apply the following standard

of review:

      Allowance of an appeal nunc pro tunc lies at the sound discretion
      of the trial judge. This Court will not reverse a trial court's denial
      of a motion for leave to appeal nunc pro tunc unless there is an
      abuse of discretion. An abuse of discretion is not merely an error
      of judgment but is found where the law is overridden or
      misapplied, or the judgment exercised is manifestly unreasonable,
      or the result of partiality, prejudice, bias or ill will as shown by the
      evidence or the record.

Fischer v. UPMC Northwest, 34 A.3d 115, 120 (Pa. Super. 2011) (internal

quotations and citations omitted).

      Generally, a trial court may grant an appeal nunc pro tunc when
      a delay in filing is caused by extraordinary circumstances involving
      fraud or some breakdown in the court's operations through a
      default of its officers.

      There is a breakdown in the court's operations where an
      administrative board or body is negligent, acts improperly or
      unintentionally misleads a party. Cases involving a breakdown in
      court operations often involve a failure on the part of the
      prothonotary to fulfill his or her ministerial duties, such as the
      filing of dispositions and other relevant information on the
      appropriate docket, or giving notice of these dispositions to
      interested parties.



                                       -5-
J-A23004-20



Id. (internal citations and quotation marks omitted) (emphasis in original).

      Moreover,

      where an appeal is not timely because of non-negligent
      circumstances, either as they relate to [the] appellant or his
      counsel, and the appeal is filed within a short time after the
      appellant or his counsel learns of and has an opportunity to
      address the untimeliness, and the time period which elapses is of
      very short duration, and [the] appellee is not prejudiced by the
      delay, the court may allow an appeal nunc pro tunc.

Amicone v. Rok, 839 A.2d 1109, 1114 (Pa. Super. 2003) (internal citations

omitted).

      [W]hatever extraordinary circumstance is alleged as the reason for the
      late filing of the appeal—fraud, breakdown of the court's operation
      through default of its officers, or non-negligent conduct on the part of
      appellant, appellant's attorney, or the attorney's staff—the petition to
      file the appeal nunc pro tunc must be filed within a reasonable time after
      the occurrence of the extraordinary circumstance.


Id. 839 A.2d at 1114.

      The trial court concluded that the Shannons did not meet their burden

of proof to obtain nunc pro tunc relief.    In particular, the court found the

Shannons failed to demonstrate that there was fraud, a breakdown in

operations, or non-negligent circumstances which affected the filing of their

appeal.

      In their petition, the Shannons claimed that Tchorzewski misled them,

telling them not to worry, that he would take care of things, and not attend

the MDJ hearing. The trial court concluded that Tchorzewski’s testimony about

this matter was certain and direct, and the Shannons’ story was incredible.



                                     -6-
J-A23004-20



Moreover, to proceed nunc pro tunc, an appellant must demonstrate that there

were extraordinary circumstances involving fraud, a breakdown in the court's

operations through a default of its officers, or non-negligent circumstances

that affected the appellant’s ability to file the appeal. The Shannons’ claim of

misrepresentation only relates to why they did not participate in the MDJ

hearing.    It does not explain why the Shannons did not file their appeal

timely.    Thus, any misrepresentation regarding the initial MDJ hearing is

irrelevant. The only relevant time frame is from May 3, 2019 to September

20, 2019.

      To the extent that the Shannons sought to justify their delay in filing

the appeal because they continued to pay rent after notice of the MDJ

judgment and put those checks in evidence, the trial court evidently did not

find this to be a satisfactory explanation for the untimely appeal.      Merely

because the Shannons assumed everything was going to be alright, did not

excuse their failure to act timely once they received notice of the judgment.

      To the contrary, the trial court found that the Shannons waiting four

months to act once they had notice of the judgment was unreasonable. As

the trial court explained:

      Here the Shannons waited more than four months before they
      sought to file a late appeal. The judgment from the MDJ was
      posted on their property on May 3, 2019. They were aware that
      a judgment for rent and possession had been entered against
      them as of that date. They were notified that if they wished to
      remain in possession, they had to appeal within 10 days. They
      did not seek legal advice after they were served with notice of
      eviction on July 5, 2019. After they were evicted on July 16, 2019,
      they did not retain counsel until August 6, 2019; after they

                                     -7-
J-A23004-20


      retained counsel they did not petition for relief from the judgment
      until September 20, 2019. This was too long[.]

                                       ***

      Four months is not a reasonable time to wait to file the motion
      when the time for filing the appeal itself is only 10 days.

Trial Court Opinion, 2/6/20, 6-7.      The record supports the trial court’s

conclusion. Despite having notice of the MDJ decision and directions as to

what to do if they disagreed with the decision, the Shannons’ delay in

protecting their rights was not reasonable. They did not obtain counsel after

they received the notice of eviction and still delayed in obtaining counsel after

the constable came to remove them from the premises.            Even after they

obtained counsel a few weeks after this, there was yet another delay of a

month before their petition was filed.       In short, the trial court found the

Shannons’ reasons for filing their appeal late were not credible, and their delay

of more than four months to take action was unreasonable.          Under these

circumstances, we cannot find that the trial court abused its discretion when

it denied the Shannons’ petition for nunc pro tunc relief.

      In their third and fourth issues, the Shannons argue the merits of their

appeal.   Specifically, they claim that the trial court ignored three years of

checks which they claim prove that their rent had been paid in full, and that

the trial court’s decision was against the weight of the evidence. Here, the

trial court never reached the merits of whether the Shannons should have

been evicted or whether they owed Tchorzewski money for past due rent. As

the trial court made clear during the hearing on the petition for nunc pro tunc

                                      -8-
J-A23004-20



relief, the only issue before the trial court was whether the Shannons were

permitted to file their appeal four months after the deadline.

      Because the trial court did not grant nunc pro tunc relief, the merits of

the underlying appeal are not properly before this Court; we do not reach the

Shannons’ third and fourth issues.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/09/2021




                                     -9-
J-A23004-20




              - 10 -